Citation Nr: 0923345	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  What evaluation is warranted for right ear hearing loss 
(also claimed as nerve damage) from January 29, 2003?

2.  Entitlement to service connection for dizziness due to 
service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from September 1966 to August 
1968.  His awards include the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and January 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In April 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

As the Veteran perfected an appeal to the initial rating 
assigned following the June 2003 grant of service connection 
for right ear hearing loss, the Board characterized the issue 
on appeal in accordance with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), that requires consideration of the 
evidence since the effective date of the grant of 
compensation.

The issue of entitlement to service connection for dizziness 
due to service-connected right ear hearing loss (to include 
the claim for nerve damage) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A VA audiological examination in May 2003 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 48 decibels in the veteran's service-connected 
right ear, with speech recognition of 100 percent, 
corresponding to Level I hearing.

2.  A VA audiological evaluation in February 2006 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 50 decibels in the veteran's service-connected 
right ear, with speech recognition of 100 percent, 
corresponding to Level I hearing.

3.  VA audiological examination in September 2008 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 46 decibels in the veteran's service-connected 
right ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.


CONCLUSION OF LAW

Since January 29, 2003, the schedular criteria for an initial 
compensable rating for a right ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files shows, or fails to show, 
with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection for a right ear hearing loss was granted 
by the RO in a June 2003 rating decision that assigned a 
noncompensable disability evaluation effective from January 
29, 2003.  In reaching that determination, the RO considered 
the Veteran's service records, and findings of a May 2003 VA 
audiological examination.  According to the examination 
report, the Veteran complained of right ear hearing loss and 
hyperacusis since an incident in service when his vehicle 
exploded as it ran over a land mine.  He was treated for 
immediate hearing loss.  He currently complained of 
difficulty understanding speech in background noise.  
Audiogram findings, in pure tone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
20
75
80







The Veteran averaged a 48 dB loss for the right ear for the 
frequencies 1000, 2000, 3000, and 400 Hertz.  His speech 
recognition score on the Maryland CNC Word List was 100 
percent in his right ear.  Normal to severe hearing loss was 
noted.  This equates to a Level I hearing loss.  38 C.F.R. 
§ 4.85.

VA treatment records indicate that, in February 2006, the 
Veteran was evaluated in the outpatient audiology clinic.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
20
75
85







The Veteran averaged a 50 dB loss for the right ear for the 
frequencies 1000, 2000, 3000, and 400 Hertz.  His speech 
recognition score on the Maryland CNC Word List was 100 
percent in his right ear.  This equates to a Level I hearing 
loss.  Id.

In September 2008, the Veteran underwent VA audiology 
examination.  He reported difficulty hearing his 
grandchildren and attending events during which loud noise 
was present.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
15
70
85







The Veteran averaged a 46 dB loss for the right ear for the 
frequencies 1000, 2000, 3000, and 400 Hertz.  His speech 
recognition score on the Maryland CNC Word List was 96 
percent in his right ear.  This equates to a Level I hearing 
loss.  Id.

The present appeal involves the Veteran's claim that the 
severity of his service-connected right ear hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Fenderson.

The Board has duly noted the Veteran's statements regarding 
the effect that his service-connected right hearing loss has 
had on his life.  In evaluating service- connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for evaluating audiological disabilities are 
found at 38 C.F.R. §§ 4.85-4.87).  The Board observes that 
certain "unusual patterns of hearing impairment", may be 
evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of 
hearing impairment" involves cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) is 55 decibels or more, or where the 
pure tone thresholds are 30 decibels or less at 1000 Hz and 
70 decibels or more at 2000 Hz.  The evidence of record 
indicates that the Veteran's right hearing loss pattern does 
not fit the requirements of an unusual pattern of hearing 
impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100.  In 
situations where service connection has been granted for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  See 38 C.F.R. §§ 4.85- 
4.87, Diagnostic Code 6100.

Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman numeral designation 
for hearing impairment of I, subject to the provisions of 38 
C.F.R. § 3.383.

In reaching this determination, the Board observes that 
current regulations yield the assignment of a noncompensable 
disability rating for the service-connected right hearing 
loss, by means of the application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluation.  Id.

The results of each of the VA examinations revealed a Level I 
hearing loss.   This corresponds to the noncompensable 
percent disability evaluation which is currently assigned.  
In order to be assigned a 10 percent disability rating, the 
Veteran would have to have Level X or XI hearing loss in his 
service-connected right ear.  None of the examination 
findings on VA examinations or clinical evaluations reflect 
that level of disability.  There is no evidence that the 
examinations conducted by VA are inadequate for rating 
purposes.  Indeed, the Veteran testified in April 2009, that 
his ear problems were not associated with his hearing loss.  
Rather, his greatest concern pertains to his reported 
sensitivity to noise; a matter is discussed in the remand 
below.

The Board carefully considered the Veteran's contentions in 
this matter.  The Rating Schedule provides the criteria for 
rating the disabilities and assigning compensation benefits.  
Again, the criteria encompass what is termed the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Here, the objective evidence is at the crux 
of the matter, and it provides no appropriate basis for 
granting compensation for the level of right ear hearing loss 
currently demonstrated.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the Veteran has not required any, let alone frequent, periods 
of hospitalization for his right ear hearing loss.  In sum, 
there is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board carefully reviewed the entire record in 
this case, including the written and oral statements 
presented by the Veteran; however, the Board does not find 
the evidence to be so evenly balanced that there is 
reasonable doubt as to any material issue regarding the 
matter of an increased (compensable) rating for the service-
connected right ear hearing loss.  The preponderance of the 
evidence is clearly against the claim for a higher rating.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable evaluation for right ear hearing 
loss from January 29, 2003, is denied.


REMAND

The Veteran seeks entitlement to service connection for 
dizziness due to his service-connected right ear hearing 
loss.  The Board notes that the Veteran has additionally 
raised the matter of entitlement to service connection for 
nerve damage, manifested in part by right ear pain and 
sensitivity to loud noise, which he attributes to his right 
ear hearing loss or the event in service that caused his 
defective hearing.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (2006).  Additionally, when aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) 
(2008). 

A March 2003 VA outpatient medical record reflects the 
Veteran's complaints of hyperacusis.  He reported that the 
problem started in service when his vehicle ran over a land 
mine.  The assessment at that time was sensorineural hearing 
loss and hyperacusis.

Hyperacusis is an exceptionally acute sense of hearing, the 
hearing threshold being unusually low.  The term has been 
used to denote a painful sensitiveness to sounds, but there 
is no necessary relationship between the threshold of hearing 
and that of discomfort.  See Dorland's Illustrated Medical 
Dictionary 791 (28th ed. 1988).  Symptoms of hyperacusis can 
range from a mild sense of unease to a complete loss of 
balance or upright posture with severe ear pain.  

Private hospital records show that, in May 2003, the Veteran 
was hospitalized for complaints of dizziness.  He was 
admitted for evaluation but no etiology was found for the 
dizziness.  In July 2003, the Veteran was evaluated by Neil 
Cherian, M.D., an otoneurologist at the Cleveland Clinic, who 
concluded that the Veteran's "right peripheral vestibular 
hearing issues are likely the consequence of barotraumas".  
An explosive blast and explosive decompression create a 
pressure wave that can induce barotrauma, and as noted above, 
the Veteran was exposed to a land mine explosion.

Here, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine whether he has 
dizziness, hyperacusis, or nerve damage due to service or 
that was aggravated by the service-connected right ear 
hearing loss, or is otherwise related to this pathology

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment since December 2008, and any 
additional private records identified by 
him.  If any identified records are 
unavailable, the Veteran and his 
representative should be so notified in 
writing.

2.  The Veteran's claims files are to be 
forwarded for review by a VA 
otoneurologist to determine the etiology 
of any current dizziness, hyperacusis, 
and/or right ear nerve damage.  An 
examination should be conducted if deemed 
necessary by the examiner.  The VA 
physician is requested to address whether 
the Veteran suffers from a disability due 
to dizziness, hyperacusis, or right ear 
nerve damage?  If so, is it at least as 
likely as not, i.e., is there a 50-50 
chance, that any current dizziness, 
hyperacusis, or right ear nerve damage is 
related to the Veteran's period of active 
service, to include findings noted in the 
service medical records?  As to any 
dizziness, hyperacusis, or nerve damage 
identified, the physician should proffer 
an opinion, with supporting analysis, as 
to the likelihood that any diagnosed 
dizziness, hyperacusis, or right ear nerve 
damage, was caused by, or aggravated by, 
the Veteran's service-connected right ear 
hearing loss.  The degree of dizziness, 
hyperacusis, or nerve damage that would 
not be present but for the service-
connected right ear hearing loss should be 
identified.  

In rendering an opinion, the VA physician 
is to comment on the July 2003 opinion 
rendered by Dr. Cherian, to the effect 
that the Veteran had right peripheral 
vestibular hearing issues that were likely 
the consequence of barotraumas.  A 
complete rationale must be provided for 
any opinion offered.  The Veteran's claims 
files must be made available to the 
reviewing physician.

NOTE: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for any VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable

4.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for dizziness as 
secondary to service-connected right ear 
hearing loss.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


